Exhibit 10.2

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
John D. Heaton (“Employee”) and Nanometrics Incorporated (“Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).

RECITALS

WHEREAS, Employee was formerly employed by the Company;

WHEREAS, Employee signed the Company’s Employee Patent and Confidential
Information Agreement (the “Confidentiality Agreement”) on September 17, 1990;

WHEREAS, the Company and Employee entered into an Employment Agreement effective
as of October 4, 2006 (the “Employment Agreement”);

WHEREAS, the Company terminated Employee’s employment with the Company on
March 26, 2007 (the “Termination Date”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of, or in any way related to
Employee’s employment with, or separation from, the Company;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

COVENANTS

1.    Consideration. The Employee will be entitled to the consideration
indicated in the Employment Agreement, as follows:

a.    Cash. The Company agrees to pay Employee the gross sum of $404,250.00 over
twelve (12) months commencing on the first Company payroll date that occurs
after the Effective Date of this Agreement. Such payments will be made in equal
installments, less applicable withholding, in accordance with the Company’s
normal payroll practices. Any and all payments of already made by the Company to
Employee since the Termination Date, with the exception of repayment of
expenses, shall be deducted from this amount.

b.    Equity. Effective as of the Termination Date, the vesting of each
outstanding equity award relating to shares of the Company’s common stock shall
accelerate and become immediately exercisable as to that number of shares that
would have vested had Employee remained an employee of the Company through the
twelve-month anniversary of the Termination Date. Employee’s deadline to
exercise is extended to the date before the Company’s first public disclosure of
earnings after the Effective Date of this Agreement. Except as provided herein,
each of



--------------------------------------------------------------------------------

Employee’s equity awards shall continue to be governed by the terms and
conditions of the equity plan under which it was granted and the equity award
agreement between Employee and the Company (such plan(s) and agreement(s) the
“Stock Agreements”).

c.    COBRA. Provided that Employee timely and validly elects to continue
medical care coverage for Executive (and any eligible dependents) under the
Company’s benefit plans pursuant to COBRA, the Company shall reimburse Employee
for the payments Employee makes for COBRA coverage for continued medical
benefits until the earlier of (i) twelve (12) months from the Termination Date,
or (ii) the date upon which Employee and Employee’s eligible dependents obtain
coverage through some alternative source, whichever occurs first. COBRA
reimbursements shall be made by the Company to Employee consistent with the
Company’s normal expense reimbursement policy, provided that Employee submits
documentation to the Company substantiating his payments for COBRA coverage. For
purposes of this Agreement, “COBRA” shall mean the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended and as codified in Section 4980B of the
Code and Section 601 et. seq. of ERISA or any similar applicable state law.

2.    Benefits. Employee’s health insurance benefits shall cease on the last day
of March 2007 (or, if provided by the Company’s benefits plans, on the
Termination Date), subject to Employee’s right to continue his health insurance
under COBRA. Employee’s participation in all benefits and incidents of
employment, including, but not limited to, vesting in stock options (subject to
paragraph 1.b above), and the accrual of bonuses, vacation, and paid time off,
shall cease as of the Termination Date.

3.    Payment of Salary. Employee acknowledges and represents that, other than
the consideration set forth in this Agreement, the Company has paid or provided
all salary, wages, bonuses, accrued vacation/paid time off, housing allowances,
relocation costs, interest, severance, outplacement costs, fees, reimbursable
expenses, commissions, stock, stock options, vesting, and any and all other
benefits and compensation due to Employee.

4.    Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, divisions, and
subsidiaries, and predecessor and successor corporations and assigns
(collectively, the “Releasees”). Employee, on his own behalf and on behalf of
his respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Agreement,
including, without limitation:

a.    any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

b.    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for

 

-2-



--------------------------------------------------------------------------------

fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;

c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes- Oxley Act of 2002; the Uniformed
Services Employment and Reemployment Rights Act; the California Family Rights
Act; the California Labor Code, except as prohibited by law; the California
Workers’ Compensation Act, except as prohibited by law; and the California Fair
Employment and Housing Act;

e.    any and all claims for violation of the federal or any state constitution;

f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and

h.    any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to: (1) your right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission
or comparable state agency against the Company (with the understanding that any
such filing or participation does not give you the right to recover any monetary
damages against the Company; your release of claims herein bars you from
recovering such monetary relief from the Company); (2) claims under Division 3,
Article 2 of the California Labor Code (which includes California Labor Code
section 2802 regarding indemnity for necessary expenditures or losses by
employee); (3) claims prohibited from release as set forth in California Labor
Code section 206.5 (specifically “any claim or right on account of wages due, or
to become due, or made as an advance on wages to be earned,

 

-3-



--------------------------------------------------------------------------------

unless payment of such wages has been made”); (4) and any claims for indemnity
or the advance of defense costs, whether such claims arise under Company
instruments (including, but limited to, the Company’s Articles, By-laws,
resolutions, policies, and practices), policies of insurance, or the Delaware
General Corporation Law.

5.    Acknowledgement of Waiver of Claims under ADEA. Employee acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing
and voluntary. Employee agrees that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after the Effective Date of
this Agreement. Employee acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Employee was
already entitled. Employee further acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Agreement; (b) he has twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following his execution of this Agreement
to revoke this Agreement; (d) this Agreement shall not be effective until after
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. Employee acknowledges and understands
that revocation must be accomplished by a written notification to the Chairman
of the Board of the Company or the General Counsel of the Company that is
received prior to the Effective Date.

6.    California Civil Code Section 1542. Employee acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

7.    No Pending or Future Lawsuits. Employee represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Employee
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or any of the other
Releasees arising out of acts or omissions occurring prior to the Effective Date
of this Agreement.

 

-4-



--------------------------------------------------------------------------------

8.    Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Company. Employee further agrees not to
apply for employment with the Company.

9.    Trade Secrets and Confidential Information/Company Property. Employee
agrees that he will not disclose the Company’s trade secrets and confidential
and proprietary information. Employee further agrees to assist the Company, or
its designee, at the Company’s expense, in every proper way to secure the
Company’s rights in the Company’s trade secrets and confidential and proprietary
information and any rights relating thereto in any and all countries, including
the disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments which the Company shall deem proper or necessary in
order to apply for, register, obtain, maintain, defend, and enforce such rights
and in order to assign and convey to the Company and Releasees the sole and
exclusive rights, title and interest in and to such trade secrets and
confidential and proprietary information and any rights relating thereto, and
testifying in a suit or other proceeding relating to such trade secrets and
confidential and proprietary information and any rights relating thereto.
Employee has returned all Company property in his possession as of the date he
executed this Agreement. Employee specifically confirms that, up to the date
that he executes this Agreement, he has had no business relationship (other than
as a representative and on behalf of the Company) with Micro Precision
Automation, including service as an employee, officer, director, consultant,
shareholder, or advisor.

10.    No Cooperation. Employee further agrees that he will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any subpoena or court order to compel evidence against the Company,
and to furnish promptly thereafter a copy of such subpoena or other court order.

11.    Non-Disparagement. Employee agrees to refrain from any disparaging
statements about the Company or any of the other Releasees including, without
limitation, the business, products, intellectual property, financial standing,
future, or employment/compensation/benefit practices of the Company. Employee
agrees to refrain from any defamation, libel, or slander of any of the Company
or any of the other Releasees, and agrees to refrain from any tortious
interference with the contracts and relationships of the Company and any of the
other Releasees.

12.    Breach. Executive’s receipt of continued severance payments will be
subject to Executive continuing to comply with the material terms of this
Agreement, and the Confidentiality Agreement, provided that a legal action by
Employee challenging or seeking a determination in good faith of the validity of
the waiver herein under the ADEA shall not be a breach of this Agreement.

13.    No Admission of Liability. Employee understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of

 

-5-



--------------------------------------------------------------------------------

any actual or potential claims or (b) an acknowledgment or admission by the
Company of any fault or liability whatsoever to Employee or to any third party.

14.    Non-Solicitation. Employee agrees that for a period of twelve months
(12) months immediately following the Effective Date of this Agreement, Employee
shall not directly or indirectly solicit any of the Company’s employees to leave
his or her employment at the Company.

15.    Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

16.    ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF
THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY, BEFORE JAMS,
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE
ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE
ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW,
CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE
PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE
THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A
JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE.

17.    Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his behalf under the terms of this Agreement.
Employee agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Employee further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Employee’s failure to pay, or Employee’s
delayed payment of, federal or state taxes, or (b) damages sustained by the
Company by reason of any such claims, including attorneys’ fees and costs.

 

-6-



--------------------------------------------------------------------------------

18.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

19.    No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

20.    No Waiver. The failure of the parties to insist upon the performance of
any of the terms and conditions in this Agreement, or the failure to prosecute
any breach of any of the terms or conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

21.    Severability. In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction or
arbitrator to be illegal, unenforceable, or void, this Agreement shall continue
in full force and effect without said provision or portion of provision.

22.    Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

23.    Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Employment Agreement, to the extent that it does not conflict
with the substance or terms of this Agreement, and the Confidentiality Agreement
and the Stock Agreements. Executive agrees to work in good faith with the
Company to consider amendments to this Agreement which are necessary or
appropriate to avoid imposition of any additional tax or income recognition to
Employee under Section 409A of the Internal Revenue Code of 1986, as amended and
any proposed, temporary or final Treasury Regulations and Internal Revenue
Service guidance thereunder. Notwithstanding the foregoing, this Agreement will
be deemed amended, without any consent required from Executive, to the extent
necessary to avoid imposition of any additional tax or income recognition
pursuant to Section 409A prior to actual payments under this Agreement to
Executive. The parties agree to cooperate with each other and to take reasonably
necessary steps in this regard. To the extent that the terms and conditions of
the

 

-7-



--------------------------------------------------------------------------------

Employment Agreement, the Confidentiality Agreement or any of the Stock
Agreements conflict with this Agreement, the provisions of this Agreement shall
control.

24.    No Oral Modification. This Agreement may only be amended in a writing
signed by Employee and the Company’s Chief Executive Officer.

25.    Governing Law. This Agreement shall be governed by the laws of the State
of California, without regard for choice-of-law provisions.

26.    Effective Date. Employee shall have seven (7) days after Employee signs
this Agreement to revoke it. This Agreement will become effective on the eighth
(8th) day after Employee signed this Agreement, so long as it has been signed by
the Parties and has not been revoked by Employee before that date (the
“Effective Date”).

27.    Counterparts. This Agreement may be executed in counterparts. An
electronic image or copy of this Agreement shall have the same force and effect
as an original and shall constitute an effective, binding agreement on the part
of each of the undersigned.

28.    Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:

(a)    he has read this Agreement;

(b)    he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;

(c)    he understands the terms and consequences of this Agreement and of the
releases it contains; and

(d)    he is fully aware of the legal and binding effect of this Agreement.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

   

JOHN D. HEATON, an individual

Dated:   June 25, 2007       /s/ John D. Heaton         John D. Heaton

 

   

NANOMETRICS INCORPORATED

Dated:   June 25, 2007       /s/ Edmond R. Ward        

Edmond R. Ward

Board of Directors

 

-9-